Asch, J.,
dissents in a memorandum as follows: I would affirm the orders of Special Term denying the city’s motions for preliminary injunctions in these four separate actions.
Respondents argued, and Special Term agreed, that the Nuisance Abatement Law (Administrative Code of the City of New York, ch 16, tit C) and City of New York Zoning Resolution are overbroad as applied to the cases herein. Respondents *515should have the opportunity to challenge these ordinances on those grounds and should not be foreclosed by a temporary injunction which would be tantamount to summary judgment. Preliminary injunctions in this case would be draconian. They should not issue to prohibit the operation of local "bodegas” which, at most, are in technical violation of the zoning laws. These businesses are not engaged in activity which is otherwise illegal or dangerous to the public health, welfare and safety. Special Term, in denying these motions, recognized these equities and the need for proceeding with due regard for the rights of the parties.
Thus, Administrative Code § 16-2.6 (a) provides that "[pending an action for a permanent injunction * * * the court may grant a preliminary injunction enjoining a public nuisance within the scope of this article” (emphasis added). By this use of the permissive "may” rather than "shall”, the City Council obviously intended the Supreme Court to use its discretion in granting or denying such preliminary injunctions. There was no abuse of that discretion here.